          Case 1:14-cr-00171-NONE-SKO Document 43 Filed 04/07/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           NO. 1:14-CR-00171-NONE-SKO

11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   TYRELL RICHMOND,

14                               Defendant.

15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a pro se motion for compassionate release on November 19, 2020.
20 Docket No. 33. The Court appointed counsel, and ordered the government to file a response 30 days

21 from defense counsel’s filing of a supplemental motion, and any reply within 15 days of the response.

22 Docket No. 35. On March 9, 2021, counsel for the defendant filed a memorandum in support of the

23 defendant pro se motion for compassionate release. Docket No. 37. The government’s response is due

24 on April 8, 2021, with any reply from the defendant due on April 23, 2021.

25          2.     Counsel for the government requests additional time to obtain relevant records and draft
26 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

27 request.

28          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

      STIPULATION RE BRIEFING SCHEDULE                   1
30
          Case 1:14-cr-00171-NONE-SKO Document 43 Filed 04/07/21 Page 2 of 2


 1 schedule on the defendant’s motion as follows:

 2                 a)         The government’s response to the defendant’s motion to be filed on or before

 3          April 14, 2021;

 4                 b)         The defendant’s reply to the government’s response to be filed on or before April

 5          21, 2021.

 6          IT IS SO STIPULATED.

 7

 8    Dated: April 7, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
 9

10                                                             /s/ CHRISTINA McCALL
                                                               CHRISTINA McCALL
11                                                             Assistant United States Attorney

12

13    Dated: April 7, 2021                                     /s/ ETAN ZAITSU
                                                               ETAN ZAITSU
14                                                             Counsel for Defendant
                                                               TYRELL RICHMOND
15

16
                                                       ORDER
17
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
18
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
19
            a)     The government’s response to the defendant’s motion, Docket Nos. 33, 37, is due on or
20
     before April 14, 2021;
21
            b)     The defendant’s reply to the government’s response, if any, is due on April 21, 2021.
22

23 IT IS SO ORDERED.

24
        Dated:     April 7, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                     2
30
